UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1943


In Re:   RONALD FONTANES,

                Petitioner.




   On Petition for Extraordinary Writ under the All Writs Act.
                      (1:04-cv-00043-LMB-L0)


Submitted:   November 13, 2008          Decided:   November 18, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald Fontanes, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald      Fontanes   petitions      for   an   extraordinary        writ

pursuant to the All Writs Act, 28 U.S.C. § 1651(a) (2000).                         We

find that relief is not warranted.               Accordingly, while we grant

Fontanes    leave    to    proceed   in       forma   pauperis,     we     deny   the

petition.      We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented     in    the    materials

before   the    court     and   argument      would   not    aid   the    decisional

process.

                                                                   PETITION DENIED




                                          2